NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
WHITSERVE, LLC,
Plain,tiff/ Cou,n,terclaim Defendant-Cr0ss Appellcmt,
AND
WESLEY W. WHITMYER, JR.,
Third Party Defendo:nt»Cross Appellan,t,
V.
COMPUTER PACKAGES, INC.,
Defendant/C0u,n,terclocim Plaintiff-Appeliant.
2011-1206, -1261
Appeals from the United States District Court for the
District of Connecticut in case n0. 06-CV-1935, Judge
A1fred V. Cove1l0.
ON MOTION
ORDER
WhitServe, LLC and Wes1ey W. Whitmyer, Jr. move
to withdraw their motion to dismiss C0mputer Packages,
Inc. (CPI)’s appeal for lack of jurisdiction CPI notifies
this court of the March 21, 2011 order of the United

WHITSERVE V. COMPUTER PACKAGES 2
States District Court for the District of Connecticut
staying execution of judgment upon entry of CPI filing a
supersedeas bond and CPI’s filing of such bond on March
25, 2011.
Upon consideration thereof,
IT ls ORDEREn THAT:
(1) The motion to withdraw the motion to dismiss is
granted
(2) CPI’s motion for a stay of execution of judgment is
moot.
(3) CPI’S initial brief is due within 40 days from the
date of filing of this order.
FOR THE COURT
 2 4  /s/ Jan HorBal__\[
Date J an Horbaly
C1erk
cc: Gene S. Winter, Esq. FlLEo
J°1“-11 A- KFa“S@'» ESC1- u.s.coum or APPeA1.s FoR
`l'HE FEBERAL C!RCUlT
HAY 24 2011
s19
JAN HDRBALY
CLEH(